Exhibit 10.2


AMENDMENT TO
EMPLOYMENT AGREEMENT


 
This AMENDMENT, dated May 6, 2016 (this “Amendment”), is by and between
BankUnited, Inc., a Delaware corporation (the “Company”), and Rajinder P. Singh
(“Executive”).
 
WHEREAS, the Company and Executive previously entered into an Employment
Agreement, dated February 2, 2016 (the “Employment Agreement”); and
 
WHEREAS, the Company and Executive desire to make certain changes to the
Employment Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, the Company and Executive
agree as follows:
 
1.  The first sentence of Section 3(c)(i) shall be deleted in its entirety and
replaced with the following:


“In each calendar year during the Employment Term (generally expected to occur
during the first calendar quarter of the year), Executive shall be eligible to
receive, as determined by the Compensation Committee, a grant of restricted
stock units in accordance with this Section 3(c)(i) (the “Performance Units”)
having a grant date fair value as determined by the Company, with the final
value of each award to be determined by the Compensation Committee as soon as
reasonably practicable following the end of the applicable Performance Period
(and, in the case of the Performance Period ending on the last day of the
Employment Term, notwithstanding the expiration of the Employment Term) based on
the level of achievement of pre-established performance criteria with respect to
the 3 year period beginning on January 1 of the year in with the Performance
Units are granted (each such period, a “Performance Period”).”
 
2.  The first sentence of Section 3(c)(ii) shall be deleted in its entirety and
replaced with the following:


“In each calendar year during the Employment Term, Executive shall be eligible
to receive, as determined by the Compensation Committee, a grant of restricted
stock units in accordance with this Section 3(c)(ii) having a grant date fair
value as determined by the Company (the “Restricted Stock Units”).”
 
3.  The Employment Agreement, except as expressly modified herein, shall remain
in full force and effect.
 
4.  This Amendment shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflicts of laws
principles thereof that would direct the application of the laws of any other
jurisdiction.
 
[signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company and Executive have caused this Amendment to the
Employment Agreement to be executed and delivered as of the date first written
above, to be effective immediately.
 
 

 
BANKUNITED, INC.
                 
/s/ Leslie N. Lunak
   
Name:     
Leslie N. Lunak    
Title:
Chief Financial Officer                    
EXECUTIVE
                 
/s/ Rajinder P. Singh
   
Rajinder P. Singh
 


 